



Exhibit 10.4.14




AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (the “Agreement”) dated as
of January 31, 2017 (the “Effective Date”) is hereby made between Key Energy
Services, Inc. (the “Company”), with its principal offices located at 1301
McKinney Street, Suite 1800, Houston, Texas and David Brunnert (“Employee”), who
agree as follows:
WHEREAS, Employee was hired as the Senior Vice President and Chief Operating
Officer on November 30, 2016;
WHEREAS, the Company and Employee are parties to that Change of Control
Agreement dated November 30, 2016 (the “Prior Agreement”);
WHEREAS, the Company and Employee desire that this Agreement supersede and
replace in its entirety the Prior Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Employee agree as follows:
1.     Services. Employee agrees that he will render services to the Company (as
well as any subsidiary thereof or successor thereto) during the period of his
employment to the best of his ability and in a prudent and businesslike manner.
2.    Term. Within thirty (30) days after November 30, 2018, and within thirty
(30) days after each successive November 30 thereafter that this Agreement is in
effect, the Company shall have the right to review this Agreement, and in its
sole discretion either continue and extend this Agreement, terminate this
Agreement, and/or offer Employee a different agreement and will notify Employee
of such action within said thirty (30) day time period mentioned above. This
Agreement shall remain in effect until so terminated and/or modified by the
Company. Failure of the Company to take any action within said thirty (30) days
shall be considered an extension of this Agreement for an additional twelve (12)
month period of time. Notwithstanding anything to the contrary contained in this
“sunset provision,” it is agreed that if a Change of Control occurs while this
Agreement is in effect, then this Agreement shall not be subject to termination
or modification under this provision, and shall remain in force for a period of
twelve (12) months after such Change of Control, subject to further twelve (12)
month anniversary date renewals.
3.    Termination Within One Year After a Change of Control. If Employee’s
employment with the Company or any subsidiary or successor of the Company shall
be terminated in an Involuntary Termination which occurs within one year after
the date upon which a Change of Control occurs, and provided Employee signs,
without modification or revocation, a Separation and Release Agreement in a form
acceptable to the Company, then the Company will:
a.     Pay Employee cash severance in an amount equal to the Severance Amount
(subject to applicable withholdings and deductions), and
b.     If Employee timely elects COBRA coverage, pay Employee monthly COBRA
reimbursement payments in an amount equal to the difference between (i) the
COBRA premium and (ii) the monthly active-employee premium rate Employee was
paying for medical coverage for Employee and those of his dependents (including
his spouse) who were covered under the Company’s medical benefit plan on the day
prior to Employee’s Involuntary Termination (subject to applicable withholdings
and deductions). Such monthly COBRA reimbursement payments will be payable for
up to twelve (12) months following Employee’s Involuntary Termination, subject
to Employee’s proof of continued COBRA participation during such period.


Outstanding equity awards previously granted to Employee will be treated in
accordance with the terms and conditions of the applicable equity plan and award
agreements.
4.    Timing of Payments. The severance benefits described in Section 3.a shall
be payable to Employee in twelve (12) equal monthly installments. The Company’s
obligation to provide the benefits provided for in Sections 3.a and 3.b shall be
deemed null and void should Employee fail or refuse to execute and deliver to
the Company the Separation and Release Agreement (without modification or
revocation) within any time period as may be prescribed by law or, in the
absence thereof, twenty-one (21) days following the date the Company provides
the Separation and Release Agreement to Employee. Conditioned upon the execution
and delivery of the Separation and Release Agreement (which agreement shall be
provided to Employee no later than three (3) days following Employee’s
Involuntary Termination) as set forth in the prior sentence, the benefits
provided for in Sections 3.a and 3.b (subject to proof of COBRA participation)
shall begin to be paid as soon as practicable following the date on which the
Separation and Release Agreement has been executed and becomes irrevocable, and
prior to March 15th of the calendar year





--------------------------------------------------------------------------------





following the calendar year in which Employee’s Involuntary Termination occurs.
5.    Definitions. For purposes of this Agreement, the following terms, as used
herein, shall have the meanings as defined below:
a.     “Annual Compensation” shall mean an amount equal to the greatest of:
i)     Employee’s annual base salary at the annual rate in effect on the date of
his Involuntary Termination;
ii)     Employee’s annual base salary at the annual rate in effect sixty days
prior to the date of his Involuntary Termination; or
iii)     Employee’s annual base salary at the annual rate in effect immediately
prior to a Change of Control.


b.     “Change in Circumstances” shall mean the occurrence of any one or more of
the following:


(i)    A material diminution in Employee’s base compensation (except in
conjunction with an across-the-board base compensation reduction for executives
of the Company), authority, duties or responsibilities from those in effect
immediately prior to the date a Change in Control occurs.
(ii)    
(iv)    A move of more than fifty (50) miles in the geographic location at which
Employee must perform services from the location at which Employee was required
to perform services immediately prior to the date a Change in Control occurs.
(v)    Any other action or inaction by the Company that constitutes a material
breach of this Agreement within one year following a Change in Control.
c.    “Change of Control” shall have the meaning as defined in Exhibit A
attached hereto.
d.     “Client” means any client or prospective client of the Company to whom
Employee provided services, or for whom Employee transacted business, or whose
identity became known to Employee in connection with his relationship with or
employment by the Company.
e.    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985.
f.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
g.      “Competitive Enterprise” means any business enterprise that engages in
any activity that competes anywhere with any activity in which the Company is
then engaged.
h.    “Confidential Information” shall include, but is not limited to, personnel
information (including information relating to any and all aspects of
compensation of any and all employees of the Company), knowledge, ideas,
discoveries, designs, inventions, improvements, trade secrets, know-how,
manufacturing processes, design specifications, writings and other works of
authorship, computer programs, financial information, accounting information,
organizational structure, Company expenditures, marketing plans, customer lists
and data, business plans or methods and the like, that relate in any manner to
the actual or anticipated business of the Company or its affiliates, as well as
any and all information regarding the Company and its affiliates other than
information disclosed in public filings under the Securities Exchange Act of
1934, as amended. Confidential Information also includes all work product
conceived, created or developed by Employee, either solely or jointly with
others, in the course of his employment or relationship with the Company, or, to
the extent it relates to the oil and gas industry, as a result of Employee’s
employment or relationship with the Company, and the Company is the sole owner
of all such work product. Confidential Information shall not include information
that is publicly available, unless such information became publicly available by
reason of a breach of this Agreement by Employee.
i.    “Disability” shall mean that, as a result of Employee’s incapacity due to
physical or mental illness, he shall have been absent from the full-time
performance of his duties for one hundred and twenty (120) days over any one (1)
year period and he shall not have returned to full-time performance of his
duties within thirty (30) days after written notice of termination is given to
Employee by the Company.





--------------------------------------------------------------------------------





j.     “Incentive Plan(s)” shall mean the Key Energy Services, Inc. Management
Incentive Plan to be adopted following the date hereof and as in effect from
time to time and any subsequent plans adopted by the Company’s Board of
Directors.
k.    “Involuntary Termination” shall mean any termination of Employee’s
employment:
i) by the Company without Cause; or
ii) by Employee due to Change in Circumstances
provided, however, that the term "Involuntary Termination" shall not include a
Termination for Cause or any termination as a result of Employee’s death,
Disability or Retirement.


In order for a resignation to be considered an Involuntary Termination under
this Agreement, (i) Employee must provide notice to the Company of the existence
of one of the above “Change in Circumstances” conditions within thirty (30) days
of the initial existence of such condition, (ii) the Company must be provided
thirty (30) days from the date of Employee’s notice to remedy that condition
(the “Cure Period”), and (iii) the condition must not have been remedied by the
Company during the Cure Period. For purposes of this Agreement, Employee’s
employment will not be considered to have terminated (and no Involuntary
Termination will have occurred) unless, as a result of a termination, Employee
has had a “separation from service” (as that term is defined in Treas. Reg. §
1.409A-1(h)) with the “Key Energy Controlled Group.” The term “Key Energy
Controlled Group” means the group of corporations and trades or businesses
(whether or not incorporated) composed of the Company and every entity or other
person which together with the Company constitutes a single “service recipient”
(as that term is defined in Treas. Reg. § 1.409A-1(g)) as the result of the
application of Treas. Reg. § 1.409A-1(h)(3).
l.     “Retirement” shall mean Employee’s resignation on or after the date he
reaches age sixty-five (65).
m.     “Severance Amount” shall mean an amount equal to 1.0 times Employee’s
Annual Compensation.
n.    “Solicit” means any direct or indirect communication of any kind,
regardless of who initiates it, that in any way invites, advises, encourages or
requests any person to take or refrain from taking any action.     
o.    “Termination for Cause” shall mean termination of Employee’s employment by
the Company (or its subsidiaries) by reason of Employee’s (i) gross negligence
in the performance of his duties, (ii) willful and continued failure to perform
his duties (other than such failure resulting from Employee’s incapacity due to
physical or mental illness) that Employee fails to remedy to the reasonable
satisfaction of the Company within 30 days after written notice is delivered by
the Company to Employee that sets forth in reasonable detail the basis of
Employee’s failure to perform his duties, (iii) willful engagement in conduct
which is materially injurious to the Company or its subsidiaries (monetarily or
otherwise), or (iv) conviction of, or plea of guilty or no contest to, a
misdemeanor involving moral turpitude or any felony.


6.     Code Section 409A Tax Consequences.
a.    Withholding and Timing of Certain Payments. Employee acknowledges and
agrees that any or all payments under this Agreement may be subject to reduction
for tax and other required withholdings. Employee acknowledges that any tax
liability incurred by Employee under Code Section 409A is solely the
responsibility of Employee. Notwithstanding any provision of this Agreement, if
the payment of any amount under this Agreement would cause an amount to be
included in Employee’s taxable income under Code Section 409A because the timing
of such payment is not delayed as provided in Code Section 409A(a)(2)(B), then
any such payment that Employee would otherwise be entitled to during the first
six (6) months following the date of Employee’s separation from service shall be
accumulated and paid on the date that is six (6) months after the date of
Employee’s separation from service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid without causing any amount
to be included in Employee’s taxable income under Code Section 409A. For
purposes of Code Section 409A, each payment made under this Agreement will be
treated as a separate payment. In no event may Employee, directly or indirectly,
designate the calendar year of payment.
b.    Expense Reimbursement. All reimbursements provided under this Agreement
will be made or provided in accordance with the requirements of Code Section
409A, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.





--------------------------------------------------------------------------------





7.     Confidential Information. Contemporaneously with the execution of this
Agreement and prior to Employee’s termination, the Company promises to provide
Employee with access to Confidential Information, in a greater quantity and/or
expanded nature than any such Confidential Information which may have already
been provided. In exchange for the Company’s promises listed above, Employee
agrees as follows:
a.     Non-disclosure Obligation. As long as this Agreement is in effect and
forever thereafter, Employee will not, without the express written consent of
the Chief Executive Officer or the General Counsel of the Company, directly or
indirectly communicate or divulge to, or make available to, or use for his own
benefit or for the benefit of any competitor or any other person or entity, any
Confidential Information, except to the extent that disclosure is required (i)
at the Company’s direction or (ii) by a court or other governmental agency of
competent jurisdiction. As long as such matters remain confidential information,
Employee shall not use such Confidential Information in any way or in any
capacity other than as expressly consented to by the Chief Executive Officer or
General Counsel of the Company.
b.     Return of Confidential Information. Employee agrees that all Confidential
Information, including but not limited to records, drawings, data, samples,
models, correspondence, manuals, notes, reports, notebooks, proposals, and any
other documents concerning the Company’s customers or products or other
technical, financial or business information used by the Company and any other
tangible materials or copies or extracts of tangible materials regarding the
Company’s operations or business, received by Employee during employment with
the Company are, and shall be, the property of the Company exclusively. Employee
agrees to immediately return to the Company (or, with the Company’s permission,
destroy) all of the material mentioned above, including memoranda or notes taken
by Employee and all tangible materials, including, without limitation,
correspondence, drawings, blueprints, letters, notebooks, reports, flow-charts,
computer programs and data proposals, at the request of the Company. No copies
will be made or retained by Employee, of any such Confidential Information,
whether or not developed by Employee.
c.    Employee’s obligation to protect Confidential Information shall not
prohibit Employee from disclosing matters that are protected under any
applicable whistleblower laws, including reporting possible violations of laws
or regulations, or responding to inquiries from, or testifying before, any
governmental agency or self-regulating authority, all without notice to or
consent from the Company.
8.     Non-Competition. In exchange for the Company’s promises set forth in
Section 7 above, Employee agrees that, during Employee’s employment with the
Company and for a one (1) year period after the date Employee’s employment is
terminated by the Company or by Employee for any reason, Employee will not
directly or indirectly (without the prior written consent of the Company): (a)
hold a 5% or greater equity (including stock options whether or not
exercisable), voting or profit participation interest in a Competitive
Enterprise, or (b) associate (including as a director, officer, employee,
partner, consultant, agent or advisor) with a Competitive Enterprise.
9.    Non-Solicitation. In exchange for the Company’s promises set forth in
Section 7 above, Employee agrees that, during Employee’s employment with the
Company and for a one (1) year period after the date Employee’s employment is
terminated by the Company or Employee for any reason, Employee will not, in any
manner, directly or indirectly (without the prior written consent of the
Company): (a) Solicit any Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Company,
(b) transact business with any Client that would cause Employee to be a
Competitive Enterprise, (c) interfere with or damage any relationship between
the Company and a Client, or (d) Solicit anyone who is then an employee of the
Company (or who was an employee of the Company within the prior 6 months) to
resign from the Company or to apply for or accept employment with any other
business or enterprise.
10.    General Terms.
a.     Indemnification. If Employee shall obtain any money judgment or otherwise
prevail with respect to any litigation brought by Employee or the Company to
enforce or interpret any provision contained herein, the Company, to the fullest
extent permitted by applicable law, hereby indemnifies Employee for his
reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees to pay in full all such fees and disbursements.
b.     Payment Obligations Absolute. The Company’s obligation to pay (or cause
one of its subsidiaries to pay) Employee the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries) may have against him or anyone else. All amounts payable by
the Company (including its subsidiaries hereunder) shall be paid without notice
or demand. Employee shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make (or cause to be made)
the payments and arrangements required to be made under this Agreement.





--------------------------------------------------------------------------------







c.     Successors. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Employee and
his estate. If Employee shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate.
d.     Severability/Survivability. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The obligations undertaken in Sections 7, 8, 9 and 10 of
this Agreement shall survive its termination, and be enforceable after
termination of Employee’s employment.
e.     Non-Alienation. Employee shall not have any right to pledge, hypothecate,
anticipate or assign this Agreement or the rights hereunder, except by will or
the laws of descent and distribution.
f.     Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand-delivered to
Employee at his principal place of employment or if sent by registered or
certified mail to Employee at the last address he has filed with the Company. In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.
g.     Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
h.     Full Settlement. If Employee is entitled to and receives the benefits
provided hereunder, performance of the obligations of the Company hereunder will
constitute full settlement of all claims that Employee might otherwise assert
against the Company on account of his termination of employment.


i.     Unfunded Obligation. The obligation to pay amounts under this Agreement
is an unfunded obligation of the Company (including its subsidiaries), and no
such obligation shall create a trust or be deemed to be secured by any pledge or
encumbrance on any property of the Company (including its subsidiaries).


j.     Entire Agreement. This Agreement contains the entire agreement between
Employee and the Company as it pertains to the subject matter contained herein.
 Effective as of the Effective Date, this Agreement supersedes any and all prior
agreements and understandings between Employee and the Company regarding the
subject matter contained herein, whether written or oral. Any modification of
this Agreement will be effective only if it is in writing and signed by both
parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
    
KEY ENERGY SERVICES, INC.






By:                         
SCOTT P. MILLER
Senior Vice President, Chief Administrative Officer




____________________________________
David Brunnert


____________________________________
Date







--------------------------------------------------------------------------------







EXHIBIT A
Definition of Change of Control Key Energy Services, Inc.
“Change of Control” shall mean:
(1)the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction or event (a “Business Combination”)
involving the Company, which results in: (A) the holders of the Company’s voting
securities immediately prior to the Business Combination no longer holding at
least 60% of the total voting power of (x) the entity resulting from such
Business Combination (the “Surviving Entity”) or (y) if applicable, the parent
company that directly or indirectly has beneficial ownership of at least 95% of
the voting power and (B) Platinum Equity Advisors, LLC and its affiliates no
longer holding the ability to elect, directly or indirectly, (x) a majority of
the members and (y) members holding a majority of the voting power, in each
case, of the board of directors of the parent (or, if there is no parent, the
Surviving Entity); or
(2)the consummation of a sale of all or substantially all of the Company’s
assets (other than to an affiliate of Platinum Equity Advisors, LLC); or
(3)the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.
Notwithstanding the foregoing, a “Change of Control” shall not include any
Chapter 11 proceeding except as otherwise provided in the joint prepackaged plan
of reorganization of the Company and its debtor affiliates (the “Plan”) and any
supplement to the Plan incorporated prior to confirmation of the Plan; and
provided further, none of (1) the facts or circumstances giving rise to the
commencement of, or occurring in connection with, the any case filed for the
Company or its debtor affiliates under Chapter 11 of the bankruptcy code, (2)
the issuance of shares of common stock of the Company reorganized pursuant to
the Plan (“Reorganized Key”), or (3) implementation or consummation of any other
transaction pursuant to the Plan shall constitute a “change in ownership” or
“change of control” (or a change in working control) of any executory contract
or other agreement (whether entered into before or after the date the Company
files the Plan).











